UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material under §240.14a-12 CUMMINSINC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: The following message was distributed to employees of Cummins Inc. by intranet or email on April 23, 2015: Don’t Forget to Vote! For those of you who own Cummins Inc. shares, either individually, through a Cummins Inc.-sponsored plan, or through a broker, we would like to remind you to vote your shares prior to the Annual Meeting of Shareholders on May 12. Your vote is important, no matter how many or how few shares you may own. Please vote before May 12 by telephone or on the internet to ensure that your votes are validly received prior to the Annual Meeting. By now, you should have received your voting materials, including your proxy card or a notice that the proxy materials are available. If you have received more than one set of proxy materials, it means that your shares are held in more than one account. Please be sure to cast your vote for each set of proxy materials you receive. Use the control numbers provided on each proxy card or notice and follow the instructions to ensure that all of your shares are voted. After you have received your materials, one of the easiest and quickest ways to vote is to go to www.proxyvote.com and follow the instructions. You’ll also find a phone number in your materials if you wish to vote by phone. Cummins wants all shareholders to vote and make their voices heard.If you have any questions, please feel free to contact me and thank you for your attention to this important matter. Mark Sifferlen Vice President - Ethics & Compliance and Corporate Secretary
